Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Williams is the closest prior art to the claimed invention but fails to teach a first connector coupled to and located on the second surface of the first palm portion wherein the first connector is located only on the second surface of the first palm portion. Cranke et al (20130333097) teaches a first set of one or more finger loops coupled to a first palm portion having a first surface and a second surface opposite the first surface, a first connector coupled to and located on the second surface of the first palm portion wherein the first connector is located only on the second surface of the first palm portion but fails to teach the first set of one or more finger loops configured to be worn on a first hand of a user such that the first surface of the first palm portion interfaces with a palm of the first hand, the second set of one or more finger loops configured to be worn on a second hand of the user such that the first surface of the second palm portion interfaces with a palm of the second hand, and the first connector and the second connector secured to opposite ends of a tension member linking the first palm portion and the second palm portion, and therefore such prior arts fail to teach the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784